Citation Nr: 1430732	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-18 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from October 1988 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that in relevant part denied service connection for PTSD.

As noted in the discussion below, the Veteran is diagnosed with a number of different psychiatric disorders; the Board has accordingly characterized the issue as shown on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  Competent and credible evidence of in-service stressors or psychiatric symptomatology has not been presented.

2.  There is no probative evidence linking the Veteran's  acquired psychiatric disorder to service.


CONCLUSION OF LAW

The requirements to establish entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Complete notification, to include the disability-rating and effective date elements of a service-connection claim, was provided to the Veteran by a letter in November 2008, prior to issuance of the September 2009 rating decision on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In any event, the Veteran has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  When service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  In this case, the RO has determined that service treatment records (STRs) are not available, and has exhausted all means to obtain STRs by alternative  means,  See Formal Finding on the Unavailability of Service Treatment Records dated in November 2008.  The RO has obtained post-service treatment records from those VA and private medical providers identified by the Veteran.  The Veteran has been advised of his entitlement to a hearing before the Board in support of his appeal, but he has declined such a hearing.  The Veteran has also been afforded VA medical examination, and the Board finds that the medical evidence of record is sufficient at this point for the Board to adjudicate the appeal.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Applicable Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection for PTSD requires "medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2013).  Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

During the course of this appeal, effective July 13, 2010, VA liberalized the evidentiary standard, in certain circumstances, for claims for service connection for PTSD, particularly as to the corroboration of in-service stressors.  The new regulation indicates that if a stressor claimed by a Veteran is related to the fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the claimed in-service stressor.  See 75 Fed. Reg. 39843-52 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3) (2013).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)

When service treatment records are lost or missing, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  The law does not, however, lower the legal standard for proving a claim for service connection.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Service treatment records (STRs) are not available.  Service personnel records show the Veteran served on the USS McCloy, FF 1038, from July 1989 to June 1991, and that he served on the USS LaSalle, AGF-3, from August 1991 to October 1993.  Service personnel records show the LaSalle was forward-deployed to the Arabian Gulf as flagship for the Commander of U.S. Naval Forces, Central Command.  There is no documentation in service personnel records that the Veteran engaged in combat operations while aboard the LaSalle or that he performed any duties ashore.  His rating during the period was Machinist's Mate Second Class (MM-2) in the ship's engine room.

In his claim for service connection, received in July 2008, the Veteran stated he had no problems with depression prior to returning from the Persian Gulf, but since then he had been treated for depression in two mental hospitals.

In November 2008 the Veteran listed the following stressful events in service:  
(1) In October 1991, while assigned to the LaSalle, he drove into Iraq through Kuwait along the "highway to hell" in which he was exposed to the sight of dead and wounded enemy soldiers.  (2) In December 1992, also while assigned to the LaSalle, he was stabbed while on patrol, suffered muscle and nerve damage to his right hand, and was kept overnight in a local hospital due to blood loss.  

The Veteran received inpatient psychiatric treatment at Harlan Appalachian Regional Hospital in September 1997 due to depression with suicidal leanings.  The Veteran reported increased financial problems relating to decreased ability to work secondary to a motor vehicle accident (MVA) the previous year as well as chronic pain from bilateral knee injuries.  The Veteran endorsed persistent depression for the past 9-10 months but denied previous depression.   The treatment notes are silent in regard to any stressful incidents of service; the Veteran endorsed having been involved in the Persian Gulf War but denied having been in direct combat.  The clinical diagnosis was major depressive episode; also diagnosed was alcohol dependence in remission.  

The Veteran was treated at Samaritan Hospital in January-February 2004 following a suicide gesture.  The Veteran admitted having an addiction to prescription pain medications since back surgery in 2003, and he endorsed a history of recurrent depression.  The treatment notes are silent in regard to any association between the Veteran's active service and the current disorder, diagnosed as major depressive disorder (MDD) status post overdose and opiate addiction.

The Veteran had a VA history and physical evaluation in November 2008 in which he complained of flashbacks of seeing dead bodies, but PTSD screen was negative.  The Veteran endorsed having broken his right wrist in a recent all-terrain vehicle (ATV) accident; he reported having had hand surgery in 2006 but did not report 
any injury or surgery to the right wrist during service.  The report of physical examination is silent in regard to any observed residuals of a stabbing injury to the right wrist.  The Veteran was scheduled for a PTSD consult, based on his reported flashbacks.

A December 2008 memorandum by the RO's JSRRC (Joint Services Records Research Center) Coordinator states that review of the Veteran's service personnel file confirms service on the USS LaSalle beginning August 30, 1991, nearly seven months after Operations Desert Shield and Desert Storm.  The Coordinator stated there is no evidence in the Veteran's personnel record that he served in Iraq (the location of the "Highway of Death") at any time; further, he was awarded the South West Asia Service Medal, which is specifically not awarded for operations in Iraq or Kuwait.  In regard to his assertion that he was stabbed while performing security duties in Bahrain, such duties are not consistent with the Veteran's military occupational specialty (MOS), and the Veteran did not identify whether his 
putative assailant was an American serviceman or a foreign national.  In sum, the Coordinator found insufficient evidence to corroborate the Veteran's claimed non-combat PTSD stressors.

In January 2009 the Veteran submitted additional information about his claimed stressor involving having been stabbed in Bahrain.  The Veteran stated he was standing guard at the base entrance; he denied entrance to two local nationals who thereupon stabbed him in the right wrist.  The two local nationals were taken into custody, and the Veteran was transported to a local hospital where he received many stitches.  He was also shown by X-rays at the time to have suffered fractures of the right wrist and forearm in the attack.

The Veteran had a VA PTSD consult in January 2009 in which he reported having experienced intense fear for his life during the Persian Gulf War.  The examiner diagnosed PTSD and past history of bipolar, doubtful.

The Veteran received VA treatment in February 2009 consequent to suicidal ideation.  During the admission interview the Veteran stated during that during service he had witnessed a friend with "half his head blown off" and stated that he himself was stabbed.  The Veteran stated he had been in explosive ordnance disposal (EOD) during service and therefore knew how to make bombs, and he reported being 100 percent service-connected for PTSD.  The clinician diagnosed PTSD, major depression and alcohol dependence by history.  Inpatient treatment was denied, based on a determination that symptoms could be treated on an outpatient basis.

Later in February-March 2009 the Veteran was admitted for inpatient psychiatric treatment, again for suicidal ideation as well as homicidal ideation in regard to his spouse.  The Veteran complained of constant PTSD since returning from the Gulf War.  He also reported that he had been in combat, during which he witnessed the death of a close friend.

During his inpatient treatment in February 2009 the Veteran had a neurological consult for his complaint of left knee pain.  The consult is silent in regard to any complaint of nerve damage in the right hand or wrist, and is also silent in regard to any observed nerve abnormality in the right hand or wrist.

Following discharge from inpatient care in March 2009 the Veteran was admitted to the VA domiciliary unit.  A psychologist at the time noted the Veteran seemed to be giving contradictory reports in regard to his history of violent behavior and alcohol abuse.  During history and physical evaluation at admission to the domiciliary unit the Veteran reported having been on an EOD team in Iraq, disarming bombs; he also denied having ever bought, borrowed or abused narcotics.  The corresponding report of physical examination is silent in regard to any subjectively reported or clinically observed residuals of a stab wound to the right hand or wrist.  After 66 days of residence in the domiciliary unit the Veteran was discharged for opiate misuse, having violated his pain contract by taking an entire week's supply of Lortab in just four days.

The RO issued the rating decision on appeal in May 2009.  In his Notice of Disagreement (NOD), received in October 2009, the Veteran insisted he had been stationed in Bahrain for two years and had been engaged by the enemy on several occasions.  In his subsequent appeal, received in April 2012, the Veteran added that while assigned to the LaSalle the ship regularly received incoming fire and returned fire, resulting in enemy deaths that he witnessed; the ship also had to regularly cross mine-filled waters, which caused him to have constant fear.

The Veteran presented to the VA emergency room in March 2010 complaining of suicidal ideation.  In a subsequent psychiatry admission evaluation note he endorsed having served in Iraq for two and one-half years during which he had witnessed a friend with "half his head blown off" and had been stabbed.  The Veteran endorsed a history of depression since he came home from Iraq.  The Veteran was thereupon admitted for inpatient treatment; the Veteran had a physical examination in conjunction with his admission that is silent in regard to any residuals of a stab wound to the right hand or wrist.  After 13 days of inpatient treatment the Veteran was discharged with diagnosis of bipolar disorder type 2 and PTSD.

In April 2010, two weeks after the previous episode, the Veteran again presented to the VA emergency room complaining of suicidal ideation; he identified his biggest stressor to be intrusive nightmares, flashbacks and recollections of combat.  The Veteran was referred to Woodridge Hospital and to Harlan-Appalachian Regional Healthcare (ARH) for treatment because there were no beds available at the VA Medical Center.  

Treatment records from Woodridge Hospital and from Harlan-ARH dated in April 2010 are associated with the SSA disability file, which is in Virtual VA.  The Veteran informed an examiner at Woodridge Hospital that he was an "explosive operator" in the Navy, and that while in Iraq he was the sole survivor of a HUMVEE that drove over a roadside bomb; he was left alone for several hours 
with the bodies of the other passengers and had subsequent frequent nightmares related to this incident.  

The Veteran's sister submitted a letter to VA in June 2010 essentially stating the Veteran was a changed person from the moment he came home from the Gulf War.

SSA disability records associated with Virtual VA show the Veteran was granted disability benefits effective from February 2009 based on affective/mood disorders (primary diagnosis) and anxiety disorders (secondary diagnosis).  Associated 
with the SSA disability file is a June 2010 psychiatric review, performed by a psychologist who diagnosed major depression versus bipolar disorder.

Treatment records associated the Compensation and Pension Records Interchange (CAPRI) in the Veteran's electronic file in Virtual VA show he was treated by VA in October 2010 for a panic attack.  The attending psychiatrist diagnosed PTSD, bipolar II disorder, panic disorder with agoraphobia and alcohol dependence in full sustained remission.

CAPRI records show the Veteran was treated by VA for one week in July 2011 for depression, hallucinations and homicidal intent; the discharge diagnosis was PTSD and bipolar affective disorder.  He was treated again in July-August 2011 due to reported suicidal ideation, and the discharge diagnosis on that occasion was mood disorder and history of bipolar disorder and PTSD.

CAPRI records show the Veteran was treated for four days at VA in February 2012 following his request for help with opiate abuse.  The Veteran reported he was spending up to $1,000.00 per month for pills, which he received from multiple providers.  The discharge diagnosis was opiate dependence, depressive disorder probably substance-induced, and PTSD.  The Veteran was referred to the VA Substance Abuse Residential Treatment Program (SARTP), where he was treated in February-March 2012.   The Veteran admitted having abused opiates since he injured his back in an accident in 2000.  The discharge diagnosis from SARTP was opiate dependence, alcohol dependence and substance-induced mood disorder (SIMD).  He was placed on the opioid replacement therapy (ORT) program, but he was administratively discharged from ORT in July 2012 due to his failure to comply with follow-up procedures.

CAPRI records include an April 2012 treatment note in which the Veteran reported having served in Iraq from 1988 to 1996.  He stated he served on land, and that his job was to disarm roadside bombs.  He described in detail that robots were not available at the time, so the job was very stressful.  He also admitted opioid dependence since having back surgery in 2003.  The clinician diagnosed PTSD, panic disorder with agoraphobia and opiate dependence in early remission.

The Veteran was afforded a VA examination in November 2012, referred as a consequence of recently-enacted regulations that allow a PTSD stressor to be confirmed if it is a result of fear of hostile or terrorist activity.  The Veteran asserted two stressors on examination: witnessing carnage on Iraqi convoy (the "Highway of Death" stressor) and having driven through a mine field for about two weeks.  The Veteran did not reiterate the sea mine, EOD or Bahrain assault stressors during examination, but the examiner noted those stressors as having been previously reported to other providers.  The examiner stated the "Highway of Death" stressor was not related to a personal fear of injury or death and was also inadequate as a PTSD stressor.  The Veteran's second stressor of driving through mine fields for about two weeks was adequate to support a diagnosis of PTSD and was also related to fear of hostile military or terrorist activity.  

The examiner stated the Veteran did not meet the diagnostic criteria for PTSD on current examination, but that the Veteran's panic disorder and anxiety disorder are at least as likely as not caused by the claimed stressors.  As rationale, the examiner stated the Veteran reported nightmares of land mines at sea and reactivity to the dead bodies he saw, and also reported sensitivity to his environment attributable to driving around a field of land mines for three weeks.  Finally, there was no indication of life events prior to service or family history that might contribute to the development of anxiety or panic disorders.

In an addendum, the VA examiner stated the specific panic and anxiety disorders that had been found on examination were panic disorder with agoraphobia and anxiety disorder not otherwise specified (NOS).  
 
Review of the evidence above shows the Veteran has been diagnosed with psychiatric disorders including PTSD, bipolar disorder, major depressive disorder (MDD), and panic disorder with agoraphobia.  Accordingly, the first element for considering the claim for service connection - medical evidence of a current disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

Addressing first the diagnosis of PTSD, although this condition has been diagnosed, the Board finds the Veteran's reported stressors are not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran in this case has described combat-related stressors in the form of being exposed to small arms fire from shore while aboard the LaSalle and witnessing the deaths of Iraqi troops when the LaSalle returned fire.  

A veteran's lay testimony, alone, is not sufficient to establish that he or she engaged in personal combat with the enemy; that factor must be established by objective, competent, and factual evidence of record.  See Gaines v. West, 11 Vet. App. 353 (1998).  In this case, the Veteran is not shown to have engaged in combat.  The Veteran is shown to have joined the LaSalle in August 1991, but Iraq accepted the cease-fire that ended Operation Desert Storm in May 1991, five months before the Veteran joined the ship.  It is therefore not credible that the LaSalle was exchanging fire with Iraqi troops as the Veteran asserts.  Moreover, the Veteran did not receive any combat medals or citations.  Accordingly, a combat-related stressor may not be conceded.

The Veteran has also asserted a number of noncombat-related stressors.  In 
general, when a claimed stressor is not related to combat, the record must contain corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The Board has considered the revisions of 38 C.F.R. § 3.304(f)(3) (fear of hostile military or terrorist action), but as explained below, the Board finds his account of minefields and incoming fire is inconsistent with the places, types, and circumstances of the Veteran's service, and finds the Veteran's reported noncombat-related stressors are not credible.

The Veteran asserts he was in fear for his life when the LaSalle sailed through lanes of sea mines.  However, there is no evidence of record that any sea mines were encountered by ships supporting Operation Desert Storm, and it is highly unlikely that the LaSalle, which is shown to have been a command ship carrying high-level officers, would in any case have been sailed through an active minefield more than five months after combat operations had ceased.  Thus, his stressor is not credible, verified or verifiable; it is also inconsistent with the mission and the nature of the ship itself.

The Veteran asserts he was exposed to traumatic sights and experiences while ashore in Iraq, in convoy along the "Highway of Death" and while performing EOD duties.  Careful review of the Veteran's service personnel record does not show that he ever performed such duties, or that he was trained and deployed as a demolitions specialist.  Further, performance of such duties is inconsistent with his MOS.  If the Veteran had performed these duties, they would have been recorded in his service efficiency reports, which describe in detail the duties performed during a given rating period, but the Veteran's efficiency reports show only that he performed routine shipboard duties appropriate to his rating.  Thus, his on-shore stressors in Iraq are not credible, verified or verifiable; they are also inconsistent with the nature of the Veteran's duties.

The Veteran asserts he was stabbed while guarding an installation in Bahrain.  There is no indication in service personnel records that the Veteran was detailed to perform installation security functions, which are inconsistent with his MOS.  Also, despite the Veteran's account of resultant fractures, nerve damage and extensive stitches, there is no indication in the Veteran's extensive post-service treatment records of any residual scarring or nerve damage to the right hand or forearm.  Thus, his on-shore stressor in Bahrain is not credible, verified or verifiable; it is also inconsistent with the nature of the Veteran's duties.

Based on the evidence above, the Board finds the Veteran is not shown to have engaged in combat, and that his noncombat-related stressors are neither verified nor credible.  As a corroborated stressor has not been established, any diagnosis of PTSD based upon those stressors has no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").

Turning to diagnoses other than PTSD, the VA examiner asserted that Veteran's panic disorder and anxiety disorder are at least as likely as not caused by the claimed stressors.  However, as the Board has found that the Veteran's in-service stressors are neither verified nor credible, it follows that the examiner's opinion is based on a faulty factual predicate and is not probative.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The VA examiner also stated there is nothing in the Veteran's pre-service or family medical history that might contribute to the development of anxiety or panic disorders.  Even if true, it disregards intervening events that occurred after discharge from service and prior to any psychiatric treatment.  Treatment records from Harlan-ARH show the Veteran denied having had any depression prior to an MVA in 1996, after which he experienced residual physical disability and resultant financial worries.  Thus, to the degree that the VA examiner relied upon the Veteran's reported history of chronic problems since service, such reports are internally inconsistent with the Veteran's previous assertions to the Harlan-ARH examiner.  Further, the Veteran's report to the VA examiner was in the context of a VA examination to determine entitlement to service connection, while his report to the Harlan-ARH examiner was in the context of treatment for a current complaint.  The Board finds statements made while medical treatment was being rendered to be more probative than those made for the purpose of seeking compensation.  Caluza, 7 Vet. App. at 511.

The Veteran has also reported to several providers that his mental problems began during service and have been chronic since discharge from service, and his sister provided a supporting statement attesting the Veteran returned from service as a changed man.  However, evidence of continuity of symptoms is only for consideration in regard to disorders recognized as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  That regulation includes "psychotic disorder" but the Veteran in this case has not been so diagnosed; rather, he has been diagnosed with anxiety disorders (PTSD and panic disorder) and with mood disorders (bipolar disorder and MDD).  

In any event, the Board has found the Veteran's account of his stressors to lack credibility because of inconsistencies in the timing and the circumstances of his service.  The Board further notes at this point that the Veteran has admitted to 
an expensive habit of opioid dependence, which renders him susceptible to considerations of secondary gain, and he has shown a pattern of lying about his medical history during clinical visits (e.g. denying previous history of drug or alcohol problems despite clear documentation of such problems in his medical records).  For all these reasons, the Board finds the Veteran is not a credible historian.  

To the extent that the Veteran asserts his personal belief that his acquired psychiatric disorder is related to service, the etiology of a psychiatric disorder is a complex medical question, made more complex by the presence of multiple diagnoses; accordingly the question is not within the competence of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Based on the evidence and analysis above the Board finds that the Veteran's allegations concerning in service stressors and psychiatric symptomatology continuing since service is not credible, and any medical opinion based upon those assertions have no probative value.  Accordingly, as there is no probative evidence linking his current disability to service, service connection must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


